PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/025,226
Filing Date: 2 Jul 2018
appellant(s): Li, Jianwen



__________________
Jialin Zhong
For appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated 28 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over US 9,432,298 B1 (“SMITH”)
Note:  As indicated in the advisory action dated 30 September 2021, the 35 U.S.C. 103 rejection heading in the above final Office action had a typographical error in the claim listing.  It should have indicated that claims 1-20 are rejected under 35 U.S.C. 103, as clearly supported by the details of the rejection therein, and acknowledged by the appellant on page 7 of Remarks filed 30 August 2021 and on page 11 of the Brief.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 1-16 under 35 U.S.C. 112(b)
Note:  As indicated in the advisory action dated 30 September 2021, the after-final amendment filed 30 August 2021 has overcome the 35 U.S.C. 112(b) rejections.  The after-final amendment has now been entered for the purpose of this appeal.  



(2) Response to Argument
In Section II.B.1 of the Brief
With respect to the rejections of claims 1 and 10, the appellant argues, starting at the bottom of page 12 through the top half of page 13 of the Brief, that the examiner mischaracterized the following statement in the paragraph in column 9, lines 48-65 of the SMITH reference: 
Any of these solutions may or may not employ one or more bus structures (e.g. multidrop, multiplexed, point-to-point, serial, parallel, narrow and/or high-speed links, networks, etc.) to connect to one or more CPU(s), memory controller(s), intermediate circuits, other circuits and/or devices, memory devices, memory packages, stacked memory packages, etc. (emphasis by the examiner)

and argues:
the [above] disclosure clearly only discloses that “[any] of these solutions may or may not employ one or more bus structures (e.g. multidrop, multiplexed, point-to-point, serial, parallel, narrow and/or high-speed links, networks, etc.) to connect” to the various circuits or devices, which simply means that the solutions are not limited to using any of the listed bus structures (i.e., the solutions may employ one or more of the listed bus structures or they may not employ any of the listed bus structures). There is never any teaching in the passage about not employing a bus structure at all, as characterized by the examiner.

In response, first, the list of bus structures is merely examples and open ended, thus merely clarifying the term “bus structures”.  As such, the above statement in SMITH essentially suggests that the solutions/ embodiments mentioned earlier in the same paragraph may use one or more bus structures or may not use one or more bus structures “to connect to one or more CPU(s), memory controller(s), … memory devices, memory packages, stacked memory packages, etc.”  The above paragraph does not teach that all the mentioned solutions must employ a bus structure.
separate CPU 1A-108 (e.g., with reference to “the separate central processing unit 1A-108” in column 19, lines 4-40) and includes a PHY layer in the Logic Chip in Fig. 10, associated with the bus structure.
Therefore, in view of SMITH suggesting in the above cited paragraph that “the memory controller(s) may be integrated together with one or more CPU(s)” (emphasis by the examiner), one of ordinary skill would consider integrating the CPU in Fig. 1A into the Logic Chip in Fig. 10 (i.e., not separate), and thus consider not employing a bus structure (such as that of 1A-110 in Fig. 1A) and an associated PHY layer (such as that in Fig. 10).
In such embodiment, one of ordinary skill in the art would readily recognize that, by not employing such bus structure, a PHY layer to support such bus structure would not be necessary and be removed from the Logic Chip, thus simplifying the interconnection circuitry.

Starting at the bottom of page 13 through the top of page 14 of the Brief, the appellant further argues by referencing the subsequent paragraphs in column 9, line 66 through column 10, lines 49. 
In response, such disclosure also does not teach that all the solutions mentioned in the preceding paragraph must employ a bus structure.  Rather, such details would support the configurations of Figs. 1A and 21-1 in which a bus structure is employed to connect to a separate CPU.

Near the top of page 14 of the Brief, the appellant further argues that “[t]he Examiner’s 
In response, as explained above, the embodiment of Fig. 10 of SMITH employs a bus structure 1A-110 in Fig. 1A to connect to a separate CPU 1A-108 (e.g., with reference to “the separate central processing unit 1A-108” in column 19, lines 4-40) and includes a PHY layer in the Logic Chip in Fig. 10, associated with the bus structure.
Therefore, in view of SMITH suggesting in the above cited paragraph that “the memory controller(s) may be integrated together with one or more CPU(s)” (emphasis by the examiner), one of ordinary skill would consider integrating the CPU in Fig. 1A into the Logic Chip in Fig. 10 (i.e., not separate), and thus consider not employing a bus structure (such as that of 1A-110 in Fig. 1A) and an associated PHY layer (such as that in Fig. 10).
In such embodiment, one of ordinary skill in the art would readily recognize that, by not employing such bus structure, a PHY layer to support such bus structure would not be necessary and be removed from the Logic Chip, thus simplifying the interconnection circuitry.

In Section II.B.2 of the Brief
With respect to the rejection of claim 17, the appellant argues, in the middle of page 15 of the Brief:
The “main logic circuit” recited by Claim 17 is not just any logic circuit. Rather, as required by the claim, the “main logic circuit” comprises “a memory controller,” which in turn “comprises a pre-determined number of memory unit receptors.” The Examiner arbitrarily circles the subcomponent of “Logic Chip” that includes “ROW Address MUX,” “Bank Control Logic,” “Column Address Latch,” “Read FIFO,” “Data I/F,” “Address Register,” “Logic Layer,” “DRAM Registers,” and/or “DRAM Control Logic,” 

In response, first it is noted that, in the rejection, the limitation “a main logic circuit comprising a memory controller” recited in claim 17 is mapped to a subcomponent of “Logic Chip” in Figs. 10 and 21-7 that includes “Bank Control Logic”, “Logic Layer” and “DRAM Control Logic”, thus representing a logic circuit and a memory controller.  
Regarding “a pre-determined number of memory unit receptors” in the claim, the term “memory unit receptors” is broadly described in the specification as “an array of receptor areas” and as being “pre-configured with TSV connection points” (see paragraph [0018] of the application).  As such, the TSV’s in Fig. 10 of SMITH includes TSV connection points at TSV connection areas on the Logic Chip to connect to the corresponding memory controller elements therein.  Fig. 24-6 of SMITH shows “a plurality of memory units” in each of the memory chip structures, representative of the stacked chips in Fig. 10. 

Section II.C of the Brief
No new arguments are presented with respect to the dependent claims.



Respectfully submitted,
/J. H. Hur/Primary Patent Examiner, Art Unit 2824                                                                                                                                                                                       
Conferees:
Michael Sherry
/MICHAEL J SHERRY/            Quality Assurance Specialist, OPQA                                                                                                                                                                                            
Richard Elms
/Richard Elms/            Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.